Exhibit 10.18

 

[gcsu1z5z2v3i000001.jpg]

 

December 13, 2019

 

Mr. David Novack

 

Re: Promotion to President and Chief Operating Officer

 

Dear David:

 

On behalf of the Board of Directors (the “Board”) of Dynavax Technologies
Corporation (the “Company”), I am pleased to confirm the terms of your
appointment to the position of President and Chief Operating Officer (COO),
effective December 16, 2019, on the terms set forth in this letter agreement
(the “Agreement”).

 

In your position as President & COO of the Company, you will report to Ryan
Spencer, Chief Executive Officer. You will have those duties and
responsibilities as customary for a President & COO and as may be directed by
your direct Manager. You will be based in the Company’s corporate headquarters
in Emeryville, California, and your position will entail business travel. During
your employment with the Company, you will devote your full-time best efforts to
the business of the Company.

 

Effective December 16, 2019, your annual base salary will be $495,000, less
standard payroll deductions and tax withholdings. You will be paid your base
salary on a semi-monthly basis, on the Company’s normal payroll schedule. You
will continue your eligibility to participate in the Company’s standard employee
benefits (pursuant to the terms and conditions of the benefit plans and
applicable policies).

 

The Board will review your base salary for potential modification on an annual
basis, starting in 2021, provided that, the Board may not decrease your base
salary except proportionately in connection with an across-the-board decrease of
base salaries applicable to all senior executives of the Company.

 

Your annual incentive bonus target for the 2020 plan year will be 55 percent of
your base salary, as determined within the discretion of the Board. The
incentive bonus will be based upon performance of the Company within the
discretion of the Board. Following the close of each calendar year, the Board
will determine whether you have earned an incentive bonus, and the amount of any
incentive bonus. Generally, incentive bonuses are paid in the first quarter of
the following year. You must be an employee in good standing on the bonus
payment date to be eligible to receive a bonus. Your annual incentive bonus is
not guaranteed.

 

The Company will grant you a stock option under the Company’s 2018 Equity
Incentive Plan (the “Equity Plan”) to purchase 200,000 shares of the Common
Stock of the Company, with an exercise price equal to the fair market value of
the Common Stock on the date of grant. This stock option is subject to all the
terms and conditions set forth in the applicable award agreement and the Equity
Plan. Your stock option grant of 200,000 shares of the Common Stock of the
Company will vest as follows: one-third (1/3) % of the Shares subject to the
Option shall vest twelve months after the Vesting Commencement Date, and 1/36 of
the Shares subject to the Option shall vest on the last day of each month,
provided that vesting shall cease upon termination of your continuous service to
the Company. In addition to the vesting schedules discussed above, the Options
will be subject to accelerated vesting under certain circumstances as will be

 

2100 Powell Street, Suite 900, Emeryville, California 94608

Phone: 510-848-5100Toll-Free: 877-848-5100Fax: 510-848-1327www.dynavax.com

 

 

--------------------------------------------------------------------------------

 

 

[gcsu1z5z2v3i000002.jpg]

 

 

 

provided in the Amended Management Continuity and Severance Agreement (“MCSA”),
further referenced below,

between you and the Company.

 

You will be expected to continue to abide by Company rules and regulations, as
well as the Dynavax Code of Business Conduct and Ethics, and the Company’s
standard Proprietary Information and Inventions Agreement, which prohibits
unauthorized use or disclosure of the Company's proprietary information.

 

Your employment relationship with the Company is at-will. Accordingly, you may
terminate your employment with the Company at any time and for any reason
whatsoever simply by notifying the Company; and the Company may terminate your
employment at any time with or without cause or prior notice.

 

By signing this letter, you represent that you are able to perform your job
duties within these guidelines.

 

You will be eligible for certain severance benefits in connection with the
termination of your employment under certain circumstances, as will be set forth
in the MCSA.

 

This Agreement may be executed in counterparts which shall be deemed to be part
of one original, and signatures transmitted by PDF file shall be equivalent to
original signatures.

 

We are delighted to appoint you to this position. The Board looks forward to a
productive and enjoyable work relationship.

 

Sincerely,

 

/s/ Peggy Phillips                                                             

Peggy Phillips

Director and Chair of the Compensation Committee

 

Reviewed, Understood, and Accepted:

 

/s/ David Novack                                                              

David NovackDate: December 13, 2019

 